Citation Nr: 0502010	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  96-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  He died in June 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1995 rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A 
hearing was held at the RO in September 1998.

In June 2004, an order of the United States Court of Appeals 
for Veterans Claims (Court) vacated a July 2002 Board 
decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 212 (2004).

A review of the claims file reveals that the appellant was 
never provided a VCAA letter that is specific to her claim 
for service connection for the cause of the veteran's death 
based on radiation exposure.  Given the aforementioned, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

The Court's June 2004 order noted 
38 C.F.R. § 3.309(d)(3)(i)(B) (2004), found that the Board 
failed to address adequately the application of 
38 C.F.R. § 3.309.

The Court's June 2004 order notes that VA's Secretary 
conceded that an October 2001 memorandum relied on by the 
Board may have been discredited by a May 8, 2003 National 
Research Council of the National Academy of Sciences report 
that has concluded that reconstructions of veterans' 
exposures to ionizing radiation used for determining VA 
benefits eligibility were underestimated.  The Court ordered 
the Board to take the Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency into 
consideration.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the appellant 
appropriate notice under the VCAA with 
regard to her claim for service 
connection for the cause of the veteran's 
death based on radiation exposure.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and indicate which 
portion of that information and evidence, 
if any, is to be provided by her and 
which portion, if any, VA will attempt to 
obtain on her behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  It 
should also request her to provide all 
evidence in her possession which pertains 
to the claim.

2.  The AOJ should request that the 
Defense Threat Reduction Agency provide a 
new reconstructed radiation dose estimate 
for the veteran, who arrived at Sasebo, 
Kyushu, Japan on October 8, 1945 and 
claims to have been in Nagasaki after the 
bomb blast.  The DTRA should clearly 
indicate that the reconstructed dose 
estimate was calculated using the revised 
methodology as a result of the May 8, 
2003 report from the National Academies 
Press, A Review of the Dose 
Reconstruction Program of the Defense 
Threat Reduction Agency (2003).

3.  After obtaining a reconstructed dose 
estimate, the AOJ should refer the claim 
to VA's Undersecretary for Benefits for 
an opinion in accordance with 38 C.F.R. § 
3.311(c) (2004).

4.  Thereafter, the AOJ should again 
consider the claim in light of 
38 C.F.R. §§ 3.309, 3.311.  The AOJ 
should comply with the order of the 
Court.

5.  If the appellant has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

